UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 02-8003

IN RE DARRYL SMITH, ATTORNEY AT LAW


               Before KRAMER, Chief Judge, and IVERS and GREENE, Judges

                                            ORDER

       On April 22, 2002, the Court of Appeals of Maryland issued an order disbarring on consent
attorney Darryl J. Smith, the respondent, from the practice of law in the State of Maryland for
commingling and misappropriation of client funds.

        On July 9, 2002, the Court ordered the respondent to show cause, within 30 days thereafter,
why he should not be disbarred from practice before this Court as reciprocal discipline, pursuant to
Rule 7(d) of the Court's Rules of Admission and Practice. The respondent was advised that a failure
to respond to the order would be deemed to be consent to such disbarment. The respondent has not
responded to the order.

       Accordingly, pursuant to Rule 7(d)(3), it is

       ORDERED that Darryl J. Smith is disbarred from practice before this Court.

DATED: October 18, 2002                                      PER CURIAM.




                    CERTIFIED MAIL - RETURN RECEIPT REQUESTED